There are no triable issues as to defendants-appellants’ acceptance of the agreement of January 15, 1954, and there is no showing of duress on their part in procuring the agreement which would warrant a trial of that tendered issue. Nor is a cause of action stated in the alleged counterclaim which would support the claim for damages alleged. Order denying the cross motion to strike the answer and cross complaint of defendant-respondent Grossman and for summary judgment unanimously reversed and the motion granted, without prejudice to the right of defendant-respondent Grossman to institute an appropriate action in fraud if he be so advised. Settle order on notice. Concur —Peck, P. J., Botein, Rabin, Cox and Valente, JJ. [See post, p. 966.]